83398: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-24992: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83398


Short Caption:ANDERSON VS. DEALCourt:Supreme Court


Related Case(s):83205, 83540


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CF-1909009Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantArnold Keith Anderson
					In Proper Person
				


RespondentA. AllredAaron D. Ford
							(Attorney General/Carson City)
						


RespondentD. DealAaron D. Ford
							(Attorney General/Carson City)
						


RespondentJ. BorrowmanAaron D. Ford
							(Attorney General/Carson City)
						


RespondentWilliam A. GittereAaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


08/20/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


08/20/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-24326




08/20/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-24328




08/27/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP21-EC/KP/DH21-24992




09/21/2021RemittiturIssued Remittitur. (SC)21-27305




09/21/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/20/2021RemittiturFiled Remittitur. Received by County Clerk on September 24, 2021. (SC)21-27305





Combined Case View